Title: From George Washington to George Clinton, 17 March 1778
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Valley Forge 17th March 1778.

I am favd with yours of the 8th instant inclosing a letter from you to Congress upon the subject of Affairs in the North River department. I agree perfectly with you as to the propriety of drawing every man down the River except the garrison of Fort Schuyler and have backed your opinion forcibly with my own.

I cannot think it was the intention of Congress to make the command of the Forts independant of that of the department, or that it would be proper to assign any certain number of Men to the defence of those posts, they are so materially connected with the others in the neighbourhood that it must be supposed that the commander of the department would find himself so much interested in their security that he would always allow them a full proportion of his general Force. It may be said this has not been the Case heretofore, but as I have appointed Genl Mcdougal to take the command I hope matters will assume a more pleasing aspect.
In obedience to the Resolve of Congress of the 28th Novemr last, I have appointed Genl Mcdougal Genl Huntingdon and Colo. Wigglesworth to make enquiry into the Causes of the loss of Forts Montgomery and Clinton, the two latter will set out tomorrow or next day and I imagine will proceed to Business about the first of next Month. I am

Go: Washington

